              Case 2:17-cv-00370-RSL Document 86 Filed 10/23/18 Page 1 of 1



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
      CHAMBER OF COMMERCE OF THE
 8
      UNITED STATES OF AMERICA, et al.,
 9
                                    Plaintiffs,                   No. C17-370RSL
10                   vs.                                          MINUTE ORDER
11    THE CITY OF SEATTLE, et al.,
12                                  Defendants.
13
            The following Minute Order is made and entered on the docket at the direction of the
14
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
15
            At the request of the parties and for good cause shown, the Court extends the deadline for the
16
     Joint Status Report to Friday, October 26, 2018.
17
            DATED this 23rd day of October, 2018.
18

19
                                                         /s/Kerry Simonds
20                                                       by Kerry Simonds, Deputy Clerk
                                                         To Robert S. Lasnik, Judge
21                                                       206-370-8519

22

23

24

25

26   MINUTE ORDER
